     Case 2:20-ap-01064-RK         Doc 45 Filed 03/02/21 Entered 03/02/21 16:03:55               Desc
                                    Main Document Page 1 of 2



1
2                                                                      FILED & ENTERED
3
                                                                             MAR 02 2021
4
5                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
                                                                        BY bakchell DEPUTY CLERK
6
7                            UNITED STATES BANKRUPTCY COURT
8                                CENTRAL DISTRICT OF CALIFORNIA

9                                     LOS ANGELES DIVISION

10
                                                       Case No. 2: 19-bk-24787-RK
11   In re:
                                                       Chapter 7
12
     BRADLEY EWARD BARNES AND
     ALLISON PLATZ BARNES,                             Adv. No. 2:20-ap-01064-RK
13
                                                  ORDER DISMISSING ADVERSARY
14                                       Debtors. PROCEEDING
15
                                                       Date: March 2, 2021
16   WVJP 2017-1, LP,                                  Time: 1:30 p.m.
                                                       Courtroom: 1675
17                                       Plaintiff,

18                         vs.
19   BRADLEY EWARD BARNES AND
     ALLISON PLATZ BARNES,
20
                           Defendants.
21
22            The court having considered that Plaintiff WVJP 2017-1, LP failed to file and
23   serve a third amended complaint on or before December 23, 2020 as required by the
24   Order Granting Defendant Bradley Barnes’s Motion to Dismiss Plaintiff’s Second
25   ///
26
27
28




                                                      -1-
     Case 2:20-ap-01064-RK     Doc 45 Filed 03/02/21 Entered 03/02/21 16:03:55   Desc
                                Main Document Page 2 of 2



1    Amended Complaint with Leave to Amend (Docket No. 41) entered on December 2,
2    2020, this adversary proceeding is hereby DISMISSED.
3          IT IS SO ORDERED.
4                                   ###
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
         Date: March 2, 2021
25
26
27
28




                                            -2-
